Appeal from an award of disability compensation made by the State Industrial Board under the Workmen’s Compensation Law. The claimant was a helper for the employer who was engaged in the lumber business and was employed to drive a tractor and performed various duties in connection with the operation of the business. On October 19, 1937, hé was injured while driving his automobile along a highway. It is claimed that the accident did not arise out of and in the course of his employment; that he had received specific orders that he was not to be employed on the day of the accident and that the relation of employer and employee did not exist at that time. The day of the accident was rainy so that the tractor could not be operated by claimant in the woods but there was proof that he worked on such days and that on the day in question he was going to get a canvas and blow torch to repair the tractor. The record also shows that he was paid his wages for the day in question. He denies that he received orders not to work on that day. Award unanimously affirmed, with costs to the State Industrial Board. Present •— Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.